--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT






ESCARPMENT VILLAGE SHOPPING CENTER
Austin, Texas








BETWEEN


ESCARPMENT VILLAGE, L.P.
AS SELLER


AND


CHRISTOPHER INVESTMENT COMPANY, INC.
AS PURCHASER






July 9, 2007







       


--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
1.  THE PROPERTY
1
1.1
Description
1
1.2
Agreement to Convey
3
   
2.  PRICE AND PAYMENT
3
2.1
Purchase Price
3
2.2
Payment
4
2.3
Closing
5
   
3.  CONDITIONS PRECEDENT
6
3.1
Inspections
6
3.2
Title and Survey
9
3.3
Contracts
10
3.4
[INTENTIONALLY DELETED]
11
3.5
Assumption of Mortgage
11
3.6
Representations and Warranties
12
3.7
Permitted Encumbrances
12
3.8
Purchaser’s Right to Terminate
13
3.9
Tenant Estoppels
14
3.10
Delivery of Title Policy
15
   
4.  SELLER’S COVENANTS FOR PERIOD PRIOR TO CLOSING
16
4.1
Insurance
16
4.2
Operation
16
4.3
New Contracts
16
4.4
New Leases
16
   
5.  REPRESENTATIONS, WARRANTIES AND DISCLOSURES
17
5.1
By Seller
17
5.2
By Purchaser
19
5.3
Broker Fees
20




      

i

--------------------------------------------------------------------------------





5.4
Disclosure Regarding Development Agreement
20
5.5
Notice Regarding Possible Liability for Additional Taxes
21
5.6
Notice Regarding Title and Legal Counsel
21
   
6.  COSTS AND PRORATIONS
21
6.1
Purchaser’s Costs
21
6.2
Seller’s Costs
22
6.3
Prorations
22
6.4
In General
24
6.5
Purpose and Intent
24
   
7.  DAMAGE, DESTRUCTION OR CONDEMNATION
24
7.1
Material Event
24
7.2
Immaterial Event
25
7.3
Termination and Return of Deposit
25
   
8.  NOTICES
25
   
9.  CLOSING AND ESCROW
27
9.1
Escrow Instructions
27
9.2
Seller’s Deliveries
27
9.3
Purchaser’s Deliveries
28
9.4
Possession
29
9.5
Insurance
29
9.6
Notice Letters
29
9.7
Closing Documents
29
   
10.  DEFAULT; FAILURE OF CONDITION
29
10.1
Purchaser Default
29
10.2
Seller Default
30
10.3
Failure of Condition
30
10.4
Breach
30

 
11.  MISCELLANEOUS
31

 
ii

--------------------------------------------------------------------------------


 
11.1
Entire Agreement
31
11.2
Severability
31
11.3
Applicable Law
31
11.4
Assignability
31
11.5
Successors Bound
32
11.6
No Public Disclosure
32
11.7
Captions
32
11.8
Attorneys’ Fees
32
11.9
No Partnerships
32
11.10
Time of Essence
32
11.11
Counterparts
32
11.12
Recordation
32
11.13
Proper Execution
32
11.14
Tax Protest
33
11.15
Survival and Limitation of Representations and Warranties
33
11.16
Time to Execute and Deliver
33
11.17
Calculation of Time Periods
33
11.18
Section 1031 Exchange
34
11.19
Limitation of Liability
34
11.20
Effective Date
35



 

      
    

iii

--------------------------------------------------------------------------------



TERM SHEET




PURCHASER:
CHRISTOPHER INVESTMENT COMPANY, INC., on behalf of an entity to be formed



NOTICE ADDRESS:                                            351 North Squirrel
Road, #1
Auburn Hills, Michigan  48326
Attention:           Fred But
Phone:                 (248) 852-5288
Fax:                      (248) 852-6531


With a copy to:                                                     Daniel P.
Myrick, Esq.
351 North Squirrel Road, #1
Auburn Hills, Michigan 48326
Phone:                 (248) 852-5288
Fax:                      (248) 852-6531


With a copy to:                                                    David Howard,
Esq.
16000 North Dallas Parkway
Suite 225
Dallas, Texas 75248
Phone:                 (214) 239-3684
Fax:                      (214) 242-2130


SELLER:
ESCARPMENT VILLAGE, L.P.



NOTICE ADDRESS:                                            Stratus Properties,
Inc.
98 San Jacinto
Suite 220
Austin, Texas  78701
Attention:  William H. Armstrong, III
Phone:                 (512) 478-5788
Fax:                      (512) 478-6356


iv

--------------------------------------------------------------------------------


With a copy to:                                                     Armbrust &
Brown, L.L.P.
100 Congress Ave., Suite 1300
Austin, Texas  78701
Attention:  Ken Jones,Esq.
Phone:                 (512) 435-2300
Fax:                      (512) 435-2360






PROPERTY:                                                      Escarpment
Village Shopping Center
City of Austin, Texas




PURCHASE PRICE:                                         $46,649,153.00


APPROVAL DATE:                                         ____________, 2007


CLOSING
DATE:                                              ___________________________



      

v

--------------------------------------------------------------------------------



Escarpment Village


PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (the "Agreement"), dated as of the Effective
Date (hereinafter defined), is made by and between ESCARPMENT VILLAGE, L.P., a
Texas limited partnership ("Seller"), and CHRISTOPHER INVESTMENT COMPANY, INC.,
a Michigan corporation, on behalf of an entity to be formed ("Purchaser").
 
R E C I T A L S:
 
Seller desires to sell certain improved real property commonly known as the
Escarpment Village Shopping Center located in the City of Austin, Travis County,
Texas, along with certain related personal and intangible property, and
Purchaser desires to purchase such real, personal and intangible property.
 
NOW, THEREFORE, in consideration of the foregoing, of the covenants, promises
and undertakings set forth herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree as follows:
 
1.  
THE PROPERTY.

 
1.1  Description.  Subject to the terms and conditions of this Agreement, and
for the consideration herein set forth, Seller agrees to sell and transfer, and
Purchaser agrees to purchase and acquire the following (collectively, the
"Property"):
 
1.1.1  Certain land located in the City of Austin, Travis County, Texas owned by
Seller and more specifically described in Exhibit 1.1.1 attached hereto which
shall be considered the “Land” hereinafter.
 
1.1.2  All of Seller’s rights, title and interest in and to the buildings,
structures, parking areas, other improvements and fixtures now situated on the
Land (the "Improvements");
 
1.1.3  All furniture, personal property, furnishings, machinery, apparatus,
appliances and equipment owned by Seller and currently used in the operation,
repair and maintenance of the Land and Improvements and situated thereon
(collectively, the "Personal Property"), and generally described on
Exhibit 1.1.3 attached hereto.  The
 
1

--------------------------------------------------------------------------------


 
Personal Property to be conveyed is subject to depletions, replacements and
additions in the ordinary course of Seller’s business and shall be updated at
the time of Closing;
 
1.1.4  All of Seller’s right, title, and interest in and to all easements,
hereditaments, and appurtenances belonging to or inuring to the benefit of
Seller and pertaining to the Land, if any;
 
1.1.5  All of Seller’s right, title, and interest in and to any street or road
abutting the Land to the center lines thereof;
 
1.1.6  All of Seller’s right, title, and interest in and to all tenant leases or
occupancy agreements in effect on the date of this Agreement that affect all or
any portion of the Land (together with all amendments and modifications thereto,
the "Leases"), which Leases are identified on the Schedule of Leases (herein so
called) attached hereto as Exhibit 1.1.6, and such exhibit will be updated with
any New Leases or Lease Modifications (as defined in Section 4.4) entered into
pursuant to Section 4.4, which as of the Closing (as hereinafter defined) affect
all or any portion of the Land or Improvements, and any security deposits
actually held by Seller with respect to any such Leases;
 
1.1.7  Subject to Section 3.3, all of Seller’s right, title, and interest in and
to all the contracts and agreements relating to the operation or maintenance of
the Land, Improvements or Personal Property that are listed on Exhibit 3.3 (the
"Contracts"), the terms of which extend beyond midnight of the day preceding the
Closing Date (as hereinafter defined);
 
1.1.8  All of Seller’s right, title, and interest in and to the name "Escarpment
Village";
 
1.1.9  All of Seller’s right, title, and interest in and to all licenses,
franchises, and permits issued to Seller and relating to the ownership and
operation of the Property (the "Permits");
 
1.1.10  All of Seller’s right, title, and interest in and to all presently
effective warranties and guaranties (the "Warranties") in favor of Seller
relating to the construction and operation of the Improvements or Personal
Property;
 
1.1.11  All of Seller’s right, title, and interest in and to all building plans
and
 
2

--------------------------------------------------------------------------------


 
specifications and site plans pertaining to the Property which are in Seller’s
possession; and
 
1.1.12  Subject to Purchaser approval of same and to the extent assignable and
to the extent Seller has any right to assign or transfer the same, all of
Seller’s right, title, and interest in and to all settlements of lawsuits,
judgments or other legal proceedings relating to or benefiting the Property
except for proceeds from lawsuits, judgments or other legal proceedings for rent
accruing prior to the Closing Date which Seller will retain (the “Settlements”).
 
               1.1.13      All of Seller’s right, title and interest in and to
all escrow accounts and funds held therein pursuant to the existing mortgage of
TIAA that Purchaser is to assume (the “TIAA Escrows”).


1.2  Agreement to Convey.  Seller agrees to convey, and Purchaser agrees to
accept, title to the Land and Improvements by Special Warranty Deed(s) in the
condition described in Section 3.7 and title to the Personal Property, Permits,
Warranties and the name "Escarpment Village" by Bill of Sale, with limited
warranty as to the title and Purchaser agrees to accept, upon review and
approval in its sole discretion, Seller’s right and interest to the Settlements
by assignment in form reasonably acceptable to Purchaser.
 
2.  
PRICE AND PAYMENT.

 
2.1  Purchase Price.  Subject to adjustment as of the applicable Closing Date
(as hereinafter defined) as provided below in this Section 2.1, the purchase
price for the Property (the "Purchase Price") shall be Forty-Six Million Six
Hundred Forty-Nine Thousand and One Hundred Fifty-Three and 00/100 DOLLARS
($46,649,153.00) U.S., as detailed on the "Grand Total" line of the "Price"
column of Exhibit 2.1.1, but subject to adjustment as detailed below.
 
(a)  An allowance and commission credit in an amount equal to the Unpaid Tenant
Improvements Allowances and the Unpaid Leasing Commissions (“TILC Credit”) to be
paid to tenants and brokers, as applicable, pursuant to the terms of the fully
executed Leases (to the extent not previously paid by Seller).
 
2.1.2  For purposes of this Agreement, "Closing Funded Purchase Price" shall
mean the Purchase Price (less the TILC Credit) and less the outstanding amount
at Closing of the TIAA Loan (defined below) which Purchaser is assuming pursuant
to the terms of this Agreement.
 
3

--------------------------------------------------------------------------------


 
2.1.3  Seller shall be responsible for all leasing commissions and tenant
improvement allowances to be paid in connection with all Leases to the extent
due and payable prior to Closing, and Seller agrees to indemnify and hold
Purchaser harmless from and against such amounts.  Seller agrees to provide
Purchaser with reasonable evidence of the payment of such commissions and
allowances upon written request.  Purchaser shall be responsible for all leasing
commissions and tenant improvement allowances to be paid in connection with all
Leases to the extent due and payable on or after Closing and to the extent
Purchaser receives the credit contemplated in Section 2.1(a) and Section 6.3.5,
and Purchaser agrees to indemnify and hold Seller harmless from and against such
amounts.
 
2.2  Payment.  Payment of the Purchase Price is to be made in cash as follows:
 
2.2.1  Purchaser shall make an earnest money deposit with the Title Company of
FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00) (the "Deposit") on or
before that certain date that occurs two (2) business days after the Effective
Date.
 
2.2.2  Within two (2) business days after the Approval Date (as defined in
Section 3.1.1 hereof), Purchaser shall deposit with Title Company an additional
sum of FIVE HUNDRED THOUSAND and 00/100 ($500,000.00) Dollars, which sum shall
be deemed to be part of the “Deposit” and, except as otherwise provided in this
Agreement or in the event that Seller defaults under this Agreement, the Deposit
shall be deemed non-refundable and will be applied to the Purchase Price at
Closing, should Closing occur, and if Closing does not occur, the Deposit shall
be disbursed as otherwise provided herein.  The Deposit shall be held in an
interest bearing escrow account and any interest on the Deposit shall be
credited to Purchaser at Closing, should Closing occur, and the term “Deposit”
shall be deemed to include such interest.
 
2.2.3  The Deposit will be placed with and held in escrow by Heritage Title
Company of Austin, Inc., as agent, at 401 Congress Avenue, Ste. 1500 Austin,
Texas 78701, Attention: Amy Fisher (Telephone: 512-505-5000; Fax: 512-505-5024;
E-mail: afisher@heritage-title.com) (the “Title Company”) in immediately
available funds in an interest-bearing account at a mutually acceptable banking
institution.  Any interest earned by the Deposit shall be considered as part of
the Deposit.  Except as otherwise provided in this Agreement, the Deposit will
be applied to the Purchase Price at Closing.
 
4

--------------------------------------------------------------------------------


 
2.2.4  At Closing, Purchaser shall pay Seller an amount equal to the Closing
Funded Purchase Price, subject to adjustment for the prorations as provided
herein, reimbursement of amounts in the TIAA Escrows to Seller, and less the
Deposit, which amount shall be paid by Purchaser in immediately available funds
to the Fee Closer (defined below) for disbursement to Seller via wire transfer
of immediately available funds.
 
2.2.5  Prior to or contemporaneous with the execution hereof by Purchaser and
Seller, Purchaser has paid to Seller ONE HUNDRED AND NO/100 DOLLARS ($100.00)
(the "Independent Contract Consideration"), which amount Seller and Purchaser
bargained for and agreed to as consideration for Seller’s execution and delivery
of this Agreement.  The Independent Contract Consideration is non-refundable and
in addition to any other payment or deposit required by this Agreement, and
Seller shall retain the Independent Contract Consideration notwithstanding any
other provision of this Agreement to the contrary.
 
2.3  Closing.
 
2.3.1  Payment of the Closing Funded Purchase Price, the delivery of the items
required to be delivered by Section 9 hereof, and the closing hereunder (the
"Closing”) will take place pursuant to an escrow closing on the thirtieth (30th)
day following the expiration of the Approval Period, or such other date as may
be subsequently agreed upon by Seller and Purchaser (the "Closing Date").  The
Closing will take place at the offices of the Title Company at 10:00 a.m. local
Austin time or at such other time and place as may be agreed upon in writing by
Seller and Purchaser.  Closing will be conducted by Armbrust & Brown, LLP as a
fee attorney closer of the Title Company (the “Fee Closer”).  Closing shall
occur through an escrow with the Fee Closer.  Funds shall be deposited into and
held by the Fee Closer in a closing escrow account with a bank reasonably
satisfactory to Purchaser and Seller.  Upon satisfaction or completion of all
closing conditions and deliveries, the parties shall direct the Fee Closer to
immediately record and deliver the closing documents to the appropriate parties
and make disbursements according to the closing statements executed by Seller
and Purchaser.
 
5

--------------------------------------------------------------------------------




3.  
CONDITIONS PRECEDENT.  The obligation of Purchaser to close the purchase of the
Property in accordance with this Agreement is conditioned upon satisfaction of
each of the following conditions precedent:

 
3.1  Inspections.
 
3.1.1  Seller will deliver to Purchaser the due diligence items requested in
Exhibit 3.1.1 and any records related thereto no later than ten (10) days after
the Effective Date.  The date that is forty (40) days after the Effective Date
will be referred to herein as the "Approval Date;" however, the Approval Date
shall be extended one day for each day Purchaser has not received the due
diligence items package from Seller along with a representation of Seller that
it includes all items listed in Exhibit 3.1.1 in all material
respects.  Commencing on the Effective Date, Seller agrees to allow Purchaser
and Purchaser's engineers, architects, employees, contractors, agents and
representatives ("Purchaser's Agents") reasonable access, during normal business
hours, to the Property and to the records maintained for Seller by Seller or
Seller’s property management company during normal business hours.  Such access
shall be solely for the purposes of (i) reviewing Leases, contracts, the
existing mortgage to be assumed by Purchaser, the due diligence items referenced
in Exhibit 3.1.1 and any records relating thereto; (ii) reviewing records
relating to the income and operating expenses; and (iii) inspecting the physical
condition of the Property and conducting non intrusive physical or environmental
inspections of the Property.  Purchaser shall not conduct or allow any
physically intrusive testing of, on or under the Property without first
obtaining Seller's written consent as to the timing and scope of work to be
performed and entering into an access agreement in form and substance
satisfactory to Seller.
 
The due diligence materials delivered to Purchaser and/or reviewed by Purchaser
pursuant to the foregoing paragraph is referred to herein as the “Property
Information.”  Purchaser agrees and acknowledges that:  (a)  the Property
Information is delivered to Purchaser solely as an accommodation to Purchaser;
(b) Seller has not undertaken any independent investigation as to the truth,
accuracy or completeness of any matters set out in or disclosed by the Property
Information; (c) except as otherwise specifically provided in this Agreement,
Seller has not made and does not make any warranties or representations of any
kind or nature regarding the truth, accuracy or completeness of the information
set out in or disclosed by the Property Information; and (d) except to the
extent of any representations or warranties contained in and as otherwise
specifically provided in this Agreement, Seller shall have no liability or
culpability of any kind or
 
6

--------------------------------------------------------------------------------


 
nature as a result of providing the Property Information to Purchaser or as a
result of Purchaser’s reliance on any of the Property Information or any
information set forth or referred to therein or disclosed thereby; provided,
however, that Seller does not have any actual knowledge of any material
misrepresentations contained in the Property Information that is not disclosed
to Purchaser by Seller.


3.1.2  Purchaser agrees that in exercising its right of access hereunder,
Purchaser will use and will cause Purchaser's Agents to use commercially
reasonable efforts not to unreasonably interfere with the activities of tenants
or any persons occupying or providing service at the Property.  Purchaser shall,
at least one (1) business day prior to inspection, give David Ruehlman, on
behalf of Seller, written notice (by email or facsimile) of its intention to
conduct any inspections, so that Seller shall have an opportunity to have a
representative present during any such inspection.  Purchaser agrees to
cooperate with reasonable requests by Seller in connection with the timing of
any such inspection(s).  David Ruehlman can be contacted at (512) 478-5788 or at
druehlman@stratusproperties.com .
 
3.1.3  Unless Seller specifically and expressly otherwise agrees in writing or
Purchaser is required by law to make any such disclosure (in which event
Purchaser shall immediately notify Seller), Purchaser agrees that (a) the
results of all third party inspections, analyses, studies and similar reports
relating to the Property prepared for Purchaser utilizing any information
acquired in whole or in part through the exercise of Purchaser's inspection
rights; and (b) all Property Information of whatsoever nature made available to
Purchaser by Seller or Seller’s agents or representatives is confidential and
shall not be disclosed to any other person except those assisting Purchaser with
the transaction, including Purchaser's lenders, accountants, investors,
attorneys and other professionals and consultants in connection with the
transaction described herein, without Seller’s prior written consent but with
the understanding by such persons that such information is confidential as set
forth herein.  Purchaser agrees not to use or allow to be used any such
information for any purpose other than to determine whether to proceed with the
contemplated purchase, or if same is consummated, in connection with the
operation of the Property post-Closing.  Further, if the purchase and sale
contemplated hereby fails to close for any reason whatsoever, other than a
default by Seller, Purchaser agrees to return to Seller, or cause to be returned
to Seller, all Property Information.  Notwithstanding any other term of this
Agreement, the provisions of this Section 3.1.3 shall survive Closing or the
termination of this Agreement.  Notwithstanding the
 
7

--------------------------------------------------------------------------------


 
foregoing, (AA) Purchaser shall be permitted to disclose the Property
Information and any information obtained pursuant to clause (a) of this
Section 3.1.3: (i) to any governmental authority, if required by any law, or
(ii) pursuant to the order of any court of competent jurisdiction requiring such
disclosure; (BB) the Property Information and any information obtained pursuant
to clause (a) of this Section 3.1.3 shall not be deemed to include any
information that is a matter of public record, information that can readily be
obtained in the marketplace, is generally known to industry experts, or is
disclosed by Seller without being subject to a confidentiality agreement.
 
3.1.4  Purchaser shall, at its cost and expense, promptly restore any physical
damage or alteration of the physical condition of the Property which results
from any inspections conducted by or on behalf of Purchaser.  All inspections
shall be conducted at Purchaser's sole cost and expense and in strict accordance
with all requirements of applicable law.  Prior to any entry upon the Property
by Purchaser or by any of Purchaser agents or representatives, Purchaser must
furnish to Seller a certificate of insurance for insurance coverage insuring
Seller and Purchaser, which insurance must:  (i) provide coverage for injury to
or death of any person or persons and damage to or destruction of any property,
in an amount not less than $2,000,000.00, combined single limit; (ii) provide
coverage for broad contractual liability in an amount not less than
$1,000,000.00; (iii) include a waiver of subrogation in favor of Seller;
(iv) not be subject to change or cancellation, except after thirty (30) days
prior written notice to Seller; and (v) be underwritten by a company or
companies reasonably satisfactory to Seller which are fully authorized to do
business in the state where the Property is located.
 
3.1.5  PURCHASER AGREES (WHICH AGREEMENT SHALL SURVIVE CLOSING OR TERMINATION OF
THIS AGREEMENT) TO INDEMNIFY, DEFEND, AND HOLD SELLER FREE AND HARMLESS FROM ANY
LOSS, INJURY, DAMAGE, CLAIM, LIEN, COST OR EXPENSE, INCLUDING ATTORNEYS' FEES
AND COSTS, ARISING OUT OF A BREACH OF THE FOREGOING AGREEMENTS BY PURCHASER IN
CONNECTION WITH THE INSPECTION OF THE PROPERTY, OR OTHERWISE FROM THE EXERCISE
BY PURCHASER OR PURCHASER'S AGENTS OF THE RIGHT OF ACCESS UNDER THIS SECTION 3.1
(COLLECTIVELY, "PURCHASER'S INDEMNITY OBLIGATIONS").  THIS SECTION 3.1.5 SHALL
SURVIVE CLOSING OR THE TERMINATION OF THIS AGREEMENT.
 
3.1.6  Purchaser shall keep the Property free from any liens arising out of any
 
8

--------------------------------------------------------------------------------


 
work performed, materials furnished or obligations incurred by or on behalf of
Purchaser or Purchaser's Agents with respect to any inspection or testing of the
Property.  If any such lien shall at any time be filed, Purchaser shall cause
the same to be discharged of record within fifteen (15) days after notification
to Purchaser by Seller of same by (i) satisfying such lien or, (ii) if Purchaser
in its discretion and in good faith determines that such lien should be
contested, by recording a bond.
 
3.1.7  Purchaser understands that any financial statements and data, including,
without limitation, gross rental income, operating expenses and cash flow
statements, which may be made available by Seller to Purchaser, will be
presented to Purchaser as kept in the ordinary course of business by Seller.
 
3.2  Title and Survey.
 
3.2.1  Title. Seller shall, at Seller’s sole cost and expense, cause Title
Company to provide Purchaser with a title insurance commitment (the
"Commitment") to issue a Texas Owner's Policy of Title Insurance to Purchaser
from Title Company, covering all of the Land and Improvements, together with a
copy of all instruments reflected as exceptions set forth therein, within ten
(10) days of the Effective Date.
 
3.2.2  Survey. Within twenty (20) days of the Effective Date, Seller, at
Seller’s sole cost and expense, shall cause a current ALTA “as-built” survey of
the Property (the "Survey") to be prepared by a licensed professional surveyor
reasonably acceptable to Purchaser, Seller, Mortgagee/Lender and the Title
Company, and delivered to Purchaser.  The Survey shall be certified to
Purchaser, Seller, Mortgagee/Lender, the Title Company and any other parties
reasonably requested by such parties.  The Survey shall be in a form reasonably
satisfactory to Purchaser and sufficient for removal of the standard survey
exceptions from the owner’s title policy of insurance.  If Purchaser determines
that the Survey is not in satisfactory form, then Purchaser may make objections
pursuant to Section 3.2.3 below.
 
3.2.3  Objections.  Purchaser shall, within ten (10) days of the receipt of the
last of the Survey and Title Commitment and copies of all documents referred to
as exceptions therein, notify Seller in writing of any objections Purchaser may
have, in Purchaser’s sole and absolute discretion, to the Survey and/or the
Title Commitment.  Seller shall have the right, but not the obligation, to cure
any such survey and title objections.  In the event that Seller fails to cause
all of such objections to be cured or
 
9

--------------------------------------------------------------------------------


 
removed as exceptions to title within ten (10) days after receipt of the Title
Objections (the “Title Curative Period”), or in the event Seller gives notice
that it will not cure any one or more of the title and survey objections (the
“Refusal Notice”), then Purchaser may, as Purchaser’s sole and exclusive remedy,
terminate this Agreement by delivering to Seller a written notice of termination
within ten (10) days after the earlier of the expiration of the Title Curative
Period or Seller’s delivery of the Refusal Notice (the “Title Termination
Period”).  Alternatively, Purchaser may elect to purchase the Property subject
to all matters related to the title and survey objections which have not been
cured or removed.  If Purchaser does not deliver to Seller a written notice of
termination on or before the final day of the Title Termination Period, then
Purchaser will be deemed to have waived the uncured title and survey objections
and Purchaser’s right of termination under this Section 3.2, and in such event
all of the matters which were objected to by Purchaser and not cured by Seller
shall be deemed to be Permitted Encumbrances under this Agreement.  In the event
Purchaser elects to terminate the Agreement by notice in writing to Seller as
set forth above, the Deposit shall be returned to Purchaser and the parties
hereunder will have no further rights or obligations hereunder except those that
expressly survive termination.  In the event Purchaser does not elect to
terminate the Agreement in accordance with the terms hereof, Seller shall, at
Seller’s expense, cause to be delivered to Purchaser at Closing an Owner's Title
Policy issued by the Title Company in the amount of the Purchase Price, insuring
that Purchaser owns good and indefeasible fee simple title to the Property,
subject only to the Permitted Encumbrances.  At Purchaser's option, the standard
printed exception for "any discrepancies, conflicts, or shortages in area or
boundary lines, or any encroachments, or any overlapping of improvements" shall
be deleted (except for "any shortages in area") at Purchaser's sole cost and
expense.  If any revised Title Commitment or Survey discloses matters not
disclosed by a prior Title Commitment or Survey, then Purchaser will have ten
(10) days to supplement Purchaser's objections and the parties will follow the
same procedure set forth above.  The term “Permitted Encumbrances” includes all
items reflected in the Title Commitment and Survey that are not cured by Seller
hereunder and are waived or deemed waived by Purchaser in accordance with this
paragraph.
 
3.3  Contracts.  On or before the Approval Date, Purchaser shall notify Seller
in writing if Purchaser elects not to assume at Closing any of the Contracts
identified on Exhibit 3.3 that may affect the Property.  If Purchaser does not
exercise its right to terminate this Agreement on or before the Approval Date,
Seller shall give notice of termination of such disapproved Contract(s) within
thirty (30) days of Closing, or such notice as required by said particular
 
10

--------------------------------------------------------------------------------


 
Contract.
 
3.4  [INTENTIONALLY DELETED]
 
3.5  Assumption of Mortgage.  This Agreement is contingent upon the satisfaction
of  any and all approvals, conditions or contingencies necessary or required by
Teachers Insurance and Annuity Association of America (referred to herein as
“Mortgagee” or “TIAA”)) for Purchaser to assume the existing TIAA loan (the
“TIAA Loan”) secured by, among other things, a mortgage on the Property held by
TIAA (the “Mortgage”).  The TIAA Loan has the following essential terms:
Authorization ID:AAA4442; Investment ID: M-0005934; original loan amount of
Twenty Two Million Eight Hundred Thousand and 00/100 Dollars ($22,800,000.00);
interest rate of 5.55%; thirty (30) year amortization schedule; monthly payments
of One Hundred Thirty Thousand One Hundred Seventy-Two and 80/100 Dollars
($130,172.80); a maturity date of July of 2016; a prohibition on prepayment
until July 1, 2009; and a guaranty (the “Guaranty”) by Stratus Properties Inc.
(“Guarantor”).  All of the documents evidencing or securing the TIAA Loan are
referred to as the “TIAA Loan Documents.”  Purchaser agrees to use commercially
reasonable efforts to qualify for the assumption.
 
3.5.1  On or before the date which is fifteen (15) days after the Effective
Date, Purchaser will make application to TIAA to assume the TIAA Loan at Closing
and will thereafter diligently pursue final assumption approval of the TIAA Loan
from TIAA which must provide for the release of Guarantor from its Guaranty and
the release of Seller from the TIAA Loan (“Loan Assumption
Approval”).  Purchaser shall use commercially reasonable efforts to cooperate
with TIAA and provide TIAA with financial statements and other documents and
certificates that TIAA reasonably requests to secure the Loan Assumption
Approval, and Seller shall cooperate with and send or provide any and all
documentation or instruments and execute such documents as required by TIAA in
connection with the Loan Assumption Approval and the Loan Assumption.  Purchaser
will be responsible, at Purchaser’s sole cost and expense, to pay all charges
and fees of TIAA in conjunction with Purchaser’s application for and assumption
of the TIAA Loan, including all application deposits, title premiums and/or
costs for endorsements associated therewith and a loan assumption fee of one
percent (1%) of the outstanding balance of the TIAA Loan assumed at Closing, and
attorneys fees and expenses of TIAA (collectively, the “Loan Assumption
Fees”).  Purchaser agrees to provide to Seller a written copy of the Loan
Assumption Approval within two (2) days after it receives Loan Assumption
Approval.  In the event Purchaser does not secure Loan Assumption Approval
(which provides for the release of Guarantor from its
 
11

--------------------------------------------------------------------------------


 
Guaranty) on or before the date that is fifteen (15) days prior to the Closing
Date (the “Loan Assumption Deadline”) then this Agreement will terminate (unless
Purchaser exercises the Extension Right as set forth below), the Deposit will be
refunded to Purchaser and thereafter neither Party shall have any further
rights, remedies or obligations under this Agreement except obligations and
rights that expressly survive any termination of this Agreement.  If, however,
Purchaser secures Loan Assumption Approval on or before the Loan Assumption
Deadline, then at Closing, Purchaser will consummate the assumption of the TIAA
Loan in accordance with the terms and provisions of this Agreement (the “Loan
Assumption”)..
 
3.5.2  If Mortgagee fails to approve the Loan Assumption on or before the Loan
Assumption Deadline and has not denied the Loan Assumption in writing, Purchaser
may, at its option, extend the Loan Assumption Deadline and the Closing Date for
two additional periods not to exceed thirty (30) days each (individually, an
“Extension Right” and collectively, the “Extension Rights”) provided that
Purchaser is diligently pursuing that approval.  In order to exercise an
Extension Right, Purchaser must notify Seller in writing on or before five (5)
days after the then Loan Assumption Deadline of the exercise of its Extension
Right.  Purchaser will have no further extension rights after it exercises each
of the Extension Rights.  If, upon Purchaser exercising the Extension Rights
afforded hereunder, Mortgagee denies or fails to approve the Loan Assumption on
or before the Loan Assumption Deadline, then this Agreement will terminate, the
Deposit will be refunded to Purchaser and the parties will have no further
rights or obligations hereunder except those that expressly survive termination
of this Agreement.
 
3.6  Representations and Warranties.  All of Seller’s representations,
warranties and agreements contained herein shall be true and correct in all
material respects, to the best of Seller’s knowledge, information and belief, as
of the Effective Date and on the date of Closing, which Seller shall certify to
at Closing, and Seller shall not have, on the date of Closing, failed to meet,
complied with or performed, any material condition or agreement on its part to
be performed under the terms and conditions of this Agreement resulting in a
default under this Agreement.
 
3.7  Permitted Encumbrances.  Unless Purchaser terminates this Agreement
pursuant to an express right of termination in favor of Purchaser set forth
herein, Purchaser shall be deemed to have approved and to have agreed to
purchase the Property subject to the following:
 
3.7.1  All exceptions to title shown in the Title Commitment or matters shown
 
12

--------------------------------------------------------------------------------


 
on the Survey which Purchaser has approved or is deemed to have approved
pursuant to Section 3.2 hereof;
 
3.7.2  All Contracts and Leases which Purchaser has approved or is deemed to
have approved pursuant to Sections 3.3, 4.3 and 4.4 hereof;
 
3.7.3  The lien of non-delinquent real and personal property taxes and
assessments;
 
3.7.4  The TIAA Loan Documents being assumed by Purchaser together with the Loan
Assumption Agreement.
 
3.7.5  Rights of parties in possession pursuant to the Leases and Contracts;
 
3.7.6  Discrepancies, conflicts in boundary lines, shortages in area,
encroachments, and any state of facts which an inspection of the premises would
disclose and which are not shown by the public records, unless deleted by
Purchaser requesting same pursuant to 3.2.3 above; and
 
3.7.7  Rights of vendors and holders of security interests on personal property
installed upon the Property by tenants and rights of tenants to remove trade
fixtures at the expiration of the term of the Leases of tenants.
 
All of the foregoing are referred to herein collectively as "Permitted
Encumbrances."  Notwithstanding the foregoing, at Closing, Seller shall pay off
and discharge all liens and encumbrances relating to Seller’s existing mortgages
(except the TIAA Mortgage and other TIAA Loan Documents), other than mentioned
above, if any.
 
3.8  Purchaser's Right to Terminate.  If, as a result of its various
investigations, Purchaser determines, in its sole and absolute discretion, that
the Property is not a suitable investment for its purposes, Purchaser shall have
the right by giving Seller written notice (the "Termination Notice"). If the
Termination Notice is timely given, Seller shall direct the Title Company to
immediately return the Deposit to Purchaser by wire transfer of immediately
available funds and neither party shall have any further liability hereunder
except those obligations that expressly survive termination of this
Agreement.  If the Termination Notice is not given, Purchaser shall have no
further right to terminate this Agreement except as expressly provided in this
Agreement.  Should Purchaser elect to terminate, such Termination Notice shall
be sent in accordance with the following:
 
13

--------------------------------------------------------------------------------


 
3.8.1  On or before the Approval Date as to matters pertaining to Purchasers
investigation of the items in section 3.1; or
 
3.8.2  Pursuant to the terms as indicated in Section 3.2 pertaining to Title and
Survey.
 
3.8.3  Pursuant to the terms as indicated in Section 3.5 pertaining to the TIAA
Loan.
 
If Purchaser does not timely send the Termination Notice for the Sections set
forth above, to the extent applicable, then the conditions precedent in those
applicable Sections will be deemed satisfied.


3.9  Tenant Estoppels and SNDAs.  Seller shall use its best commercially
reasonable efforts to secure and deliver to Purchaser, no later than five (5)
days prior to the Approval Date (the “Estoppel Date”), estoppel certificates
from all tenants which have a fully executed lease with Seller for a portion of
the Property (the “Leases” and each a “Lease”) in substantially the form of
Exhibit 3.9 attached hereto (collectively, the “Tenant Estoppels” and each a
“Tenant Estoppel”).  The foregoing notwithstanding, to the extent a Lease
provides a different form Tenant Estoppel, that form will suffice as a Tenant
Estoppel hereunder.  Purchaser’s obligation to close the transaction
contemplated under this Agreement is subject to the condition (the “Estoppels
Condition”) that (a) Seller obtain all of the Tenant Estoppels for all Leases,
(b) the Tenant Estoppels are consistent with the Rent Roll attached hereto as
1.1.6 (i.e., that the total rent set forth on the Rent Roll match with the total
rent due per the Tenant Estoppels), (c) the Tenant Estoppels are consistent with
the other representations of Seller in the Agreement, and (d) that the Tenant
Estoppels do not indicate that Seller or the applicable tenant is in default
under the applicable Lease.  If there is a dispute between the square footage
and rent in the Estoppels and the Leases, the information in the Estoppels will
control unless otherwise agreed to in writing from the applicable tenant.
 
Seller shall use its best commercially reasonable efforts to secure and deliver
to Purchaser, no later than five (5) days prior to the Closing Date (the “SNDA
Date”), any subordination, non-disturbance and attornment agreements from any
tenants under the Leases to the extent required by TIAA under the terms and
provisions of the Loan Assumption in substantially the form required by TIAA
(collectively, the “SNDAs” and each an “SNDA”).  Purchaser’s obligation to close
the transaction contemplated under this Agreement is subject to the condition
(the “SNDAs Condition”) that Seller obtain all of the SNDAs required by TIAA
 
14

--------------------------------------------------------------------------------


 
under the terms and provisions of the Loan Assumption or, to the extent that
Seller has not secured one or more SNDAs, then TIAA has waived them as a
requirement to Loan Assumption.
 
Purchaser’s obligation to consummate the transaction contemplated hereunder is
subject to the satisfaction of the Estoppels Condition  by the Estoppel Date and
the SNDAs Condition by the SNDA Date.  In the event the Estoppels Condition is
not satisfied by the Estoppel Date, then, Purchaser must, by written notice to
Seller on or before the Approval Date either (i) waive the Estoppels Condition
and proceed to Closing, or (ii) terminate the Agreement and the Deposit shall be
returned to Purchaser in which event the parties will have no further rights or
obligations hereunder other than those that expressly survive termination of
this Agreement.  If Purchaser fails to provide such written notice to Seller on
or before the Approval Date, then Purchaser will be deemed to have waived the
Estoppels Condition for all purposes hereunder.  In the event the SNDAs
Condition is not satisfied by the SNDA Date, then, this Agreement will
automatically terminate and the Deposit shall be returned to Purchaser in which
event the parties will have no further rights or obligations hereunder other
than those that expressly survive termination of this Agreement.


3.10  Delivery of Title Policy.  Title Company shall deliver to Purchaser within
a reasonable period after Closing an Owner Policy of Title Insurance, in the
form promulgated by the Texas Department of Insurance (the "Title Policy")
issued by the Title Company as of the date and time of the recording of the
Deed, in the amount of the Purchase Price, insuring Purchaser as owner of good
and indefeasible fee simple title to the Property, and subject only to the
Permitted Encumbrances.  Seller shall execute at Closing a certificate in such
form as the Title Company shall reasonably require for the issuance of the Title
Policy (but not additional matters required for any endorsements required by
Purchaser).  At Closing, the Title Company shall deliver a pro forma Owner
Policy of Title Insurance pursuant to Texas Procedural Rule P-52 in accordance
with the Title Commitment.
 
3.11       Stratus Properties Inc. Board Approval.  This Agreement and Seller’s
obligations to close the sale and purchase of the Property hereunder is
contingent upon the approval of this Agreement by the Board of Directors of
Stratus Properties Inc., a Delaware corporation, (the “Stratus
Approval”).  Seller will notify Purchaser when Seller has received the Stratus
Approval.  If Seller has not received the Stratus Approval on or before the date
that is fifteen (15) days after the Effective Date, then is Agreement will
automatically terminate, the Deposit will be refunded to Purchaser and the
parties will have no further rights or obligations hereunder that do not
expressly survive termination of this Agreement.  Seller will promptly notify
Purchaser if it has not received
 
15

--------------------------------------------------------------------------------


 
the Stratus Approval by the 15 day deadline set forth above.
 
4.  
SELLER’S COVENANTS FOR PERIOD PRIOR TO CLOSING.

 
Until the Closing, Seller and/or Seller’s agent shall:
 
4.1  Insurance.  Keep the Property insured under its current policies against
fire and other hazards covered by extended coverage endorsement and commercial
general liability insurance against claims for bodily injury, death and property
damage occurring in, on or about the Property.
 
4.2  Operation.  Operate and maintain the Property substantially in accordance
with Seller's past practices with respect to the Property, normal wear and tear
excepted, provided that in the event of any loss or damage to the Property as
described in Section 7, Seller shall have an obligation to Purchaser to repair
the Property only as provided in Section 7.
 
4.3  New Contracts.  Enter into only those third-party service contracts that
are necessary to carry out its obligations under Section 4.2 and which shall be
cancelable on thirty (30) days written notice at no cost to Purchaser.  If
Seller enters into any such contract, it shall promptly provide written notice
thereof to Purchaser and unless Purchaser, within ten (10) business days
thereafter, notifies Seller in writing of its intention to not assume such
contract, it shall be treated as a contract approved by Purchaser under
Section 3.3 hereof.
 
4.4  New Leases.  Seller may continue to execute new Leases, lease modifications
or amendments (referred to herein as “New Leases” or “Lease Modifications,”
respectively), terminate or accept the surrender of any existing tenancies or
approve any subleases without the prior consent of Purchaser in accordance with
Seller's past practices; provided, however, after the Approval Date, Purchaser
must approve any new Leases, Lease Modifications, terminations or
subleases.  Purchaser’s approval shall not be unreasonably withheld, conditioned
or delayed unless: (i) the economics of such new leases, modifications of
Existing Leases do not conform to the pro forma lease rents outlined on Exhibit
2.1.1, (ii) the use of the premises by the proposed tenant is unacceptable to
Purchaser, or (iii) the creditworthiness of the proposed tenant is unacceptable
to Purchaser.  Prior to entering into a proposed Lease or a proposed Lease
Modification after the Approval Date, Seller will provide Purchaser with a copy
of such proposed Lease or proposed Lease Modifications (referred to herein as a
“Proposed Tenant Lease”) for Purchaser’s review and approval.  Purchaser will
notify Seller in writing within five (5) days after the date Seller sends
Purchaser the Proposed Lease of whether Purchaser approves the Proposed
Lease.  If Purchaser elects not to approve a Proposed Lease, then the written
notice of Purchaser
 
16

--------------------------------------------------------------------------------


 
withholding the approval must specify the reasons Purchaser determined that
approval not be granted.  If Purchaser fails to notify Seller within such five
(5) day period that it is withholding approval of a Proposed Lease along with
reasons for such disapproval, then Purchaser will be deemed to have approved the
Proposed Lease.  Any Proposed Lease which is approved or which is deemed
approved by Purchaser pursuant to this Section 4.4 or otherwise entered into
prior to the Approval Date is an approved Lease for all purposes hereunder and
will be deemed to be Permitted Encumbrances hereunder for all purposes.
 
4.5             Listing and Other Offers.  From the date hereof until the
earlier of termination of this Agreement or the Closing Date set forth herein
Seller will not list the Property with any Broker or otherwise solicit or make
or accept any offers to sell the Property or enter into any contracts or
agreements regarding any disposition of all or any portion of the Property or
any interest therein.


5.  
REPRESENTATIONS, WARRANTIES AND DISCLOSURES.

 
5.1  By Seller.  Seller represents and warrants to Purchaser as follows, which
such representations and warranties will be updated and recertified to at the
time of Closing:
 
5.1.1  Escarpment Village, L.P. is a Texas limited partnership duly organized
and validly existing under the laws of the State of Texas, has duly authorized
the execution and performance of this Agreement, and such execution and
performance will not violate any material term of its organizational documents.
 
5.1.2  To Seller’s current, actual, knowledge, performance of this Agreement
will not result in any breach of, or constitute any default under, or result in
the imposition of any lien or encumbrance upon the Property under any agreement
to which Seller is a party.
 
5.1.3  To Seller’s current, actual, knowledge, there is no existing or pending
litigation with respect to the Property, except as set forth on Exhibit 5.1.3
attached hereto, nor have any such actions, suits, proceedings or claims been
threatened or asserted, which could have an adverse effect on the Property or
Seller’s ability to consummate the transactions contemplated hereby.  Seller
indemnifies Purchaser from and against any cost, claims or liability set forth
as an exception in Exhibit 5.1.3 and such indemnity will survive Closing
indefinitely notwithstanding the expiration of all other indemnities in this
Contract;
 
17

--------------------------------------------------------------------------------


 
5.1.4  To Seller’s current, actual, knowledge, the list of Contracts to be
delivered to Purchaser pursuant to this Agreement will be true, correct and
complete in all material respects as of the date of delivery;
 
5.1.5  Seller is not a "foreign person" within the meaning of Sections 1445 and
7701 the Internal Revenue Code of 1986, as amended (hereinafter, the "Code");
 
5.1.6  To Seller’s current, actual, knowledge, except for those tenants in
possession of the Land and Improvements under Leases as shown in the Schedule of
Leases attached hereto as Exhibit 1.1.6, there are no parties in possession of,
or claiming any possession to, any portion of the Land and Improvements;
 
5.1.7  The rent roll delivered by Seller to Purchaser is the rent roll prepared
on a monthly basis by Seller in the ordinary course of its business;
 
5.1.8  The Leases made available to Purchaser at the Property are the true
leases or rental agreements for the units at the Property and the only leases or
rental agreements for the units at the Property;
 
5.1.9  Seller has not received any written notice from any governmental
authority that the Property is in violation of applicable laws, which has not be
remedied;
 
5.1.10  Seller has not received any written notice from any governmental
authority with respect to the presence of hazardous materials located at, on or
under the Property in violation of applicable laws; and
 
5.1.11  No petition in bankruptcy (voluntary or otherwise), assignment for the
benefit of creditors, or petition seeking reorganization or arrangement or other
action under federal or state bankruptcy laws is pending against or contemplated
by Seller.
 
All references in this Section 5.1 or elsewhere in this Agreement and/or in any
other document or instrument executed by Seller in connection with or pursuant
to this Agreement, to “Seller's knowledge” or “to the knowledge of Seller” and
words of similar import shall refer to facts within the current actual knowledge
of William H. Armstrong, III, Chief Executive Officer of Seller, Kenneth N.
Jones, Esq, General Counsel of Seller, and David Ruehlman, construction manager
of Seller (the “Seller Representatives”) who are those persons with primary
knowledge pertaining to the acquisition, development and operation of the
Property.  Nothing in this Section 5.1 or the remainder of this Agreement shall
imply or impose any duty of investigation or inquiry
 
18

--------------------------------------------------------------------------------


 
upon Seller or any of the Seller Representatives, or give rise to any personal
liability on the part of any of the Seller Representatives.  The warranties and
representations of Seller set out in this Section 5.1, plus the special warranty
of title to be included in the documents to be delivered at Closing are referred
to in this Agreement collectively as the “Express Warranties.”  Purchaser
acknowledges that Purchaser will independently cause the Property to be
inspected on Purchaser's behalf and that Purchaser has not entered into this
Agreement based on any representation, warranty, agreement, statement or
expression of opinion by Seller or by any person or entity acting or allegedly
acting for or on behalf of Seller, other than the Express Warranties.  Purchaser
understands, agrees and acknowledges that except as otherwise provided in this
Agreement the Property is to be sold and accepted by Purchaser at the Closing AS
IS, WHERE IS, WITH ALL FAULTS, IF ANY, AND WITHOUT ANY REPRESENTATIONS OR
WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, OTHER THAN THE EXPRESS WARRANTIES.


5.2  By Purchaser.  Purchaser represents and warrants to Seller as follows:
 
5.2.1  Purchaser is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Michigan, (and at Closing will be
authorized to do business in the State of Texas), has duly authorized the
execution and performance of this Agreement, and such execution and performance
will not violate any material term of its organizational documents.
 
5.2.2  The person or persons executing this Agreement on behalf of Purchaser
have full power and authority to execute this Agreement, and to bind Purchaser
to the terms hereof.
 
5.2.3  Purchaser has, without notice to or consent or joinder of any other
person or entity, the full right, power and authority to enter into and perform
this Agreement, including full right, power and authority to purchase the
Property from Seller.
 
5.2.4  Purchaser’s execution, delivery and performance of this
Agreement:  (i) are within Purchaser’s power and authority and have been duly
authorized; and (ii) will not conflict with, or with or without notice or the
passage of time, or both, result in a breach of any of the terms and provisions
of or constitute a default under any legal requirement, indenture, mortgage,
loan agreement or instrument to which Purchaser is a party or by which Purchaser
is bound.
 
19

--------------------------------------------------------------------------------


 
5.2.5  No petition in bankruptcy (voluntary or otherwise), assignment for the
benefit of creditors, or petition seeking reorganization or arrangement or other
action under federal or state bankruptcy laws is pending against or contemplated
by Purchaser.
 
5.2.6  Unless otherwise disclosed to Seller in writing, neither Purchaser nor
any affiliate of or principal in Purchaser is other than a citizen of, or
partnership, corporation or other form of legal person domesticated in, the
United States of America.
 
5.3  Broker Fees.  Seller and Purchaser represent to the other that it has had
no dealings, negotiations, or consultations with any broker, representative,
employee, agent or other intermediary in connection with the Agreement or the
sale of the Property, except for Lincoln Property Company, Inc. for which
Purchaser is responsible for payment ("Seller’s Broker" or "Broker") pursuant to
a separate agreement and Purchaser will indemnify and hold Seller harmless from
payment to the Broker arising out of this transaction..  Seller and Purchaser
agree that each will indemnify, defend and hold the other free and harmless from
the claims of any other broker(s), representative(s), employee(s), agent(s) or
other intermediary(ies) claiming to have represented Seller or Purchaser,
respectively, or otherwise to be entitled to compensation in connection with
this Agreement or in connection with the sale of the Property.  The terms and
provisions of this paragraph shall survive Closing hereunder.
 
5.4  Disclosure Regarding Development Agreement
 
The Property is subject to and affected by that certain Development Agreement
dated effective August 15, 2002 and recorded under Document No. 2002151984 of
the Real Property Records of Travis County, Texas (as amended from time to time,
the “Development Agreement”) and that certain Conservation Easement to Restrict
Impervious Cover dated effective August 15, 2002 and recorded under Document No.
2002151985 of the Real Property Records of Travis County, Texas (as amended from
time to time, the “Conservation Easement to Restrict Impervious
Cover”).  Pursuant to Article II of the Development Agreement, Seller hereby
provides Purchaser with the disclosure set forth as Exhibit “5.4” attached
hereto and incorporated herein for all purposes and Purchaser hereby
acknowledges receipt of such disclosure. Purchaser’s obligation to consummate
the transaction contemplated hereunder is subject to the satisfaction of
obtaining an estoppel letter under each of the Development Agreement and the
Conservation Easement to Restrict Impervious Cover in the forms attached as
exhibits to both.  In the event such estoppel letters are not obtained as set
forth above by the Estoppel Date, then, Purchaser must, by written notice to
Seller on or before the Approval Date either (i) waive the requirement for such
estoppel letters and proceed to Closing, or (ii) terminate the Agreement and the
Deposit shall be returned to Purchaser in which event the parties will have no
further rights or obligations hereunder other
 
20

--------------------------------------------------------------------------------


 
than those that expressly survive termination of this Agreement.  If Purchaser
fails to provide written notice to Seller on or before the Approval Date, then
Purchaser will be deemed to have waived the requirement for the estoppel letters
under this Section 5.4 for all purposes hereunder.
 
5.5  Notice Regarding Possible Liability for Additional Taxes
 
If for the current ad valorem tax year the taxable value of the land that is the
subject of this contract is determined by a special appraisal method that allows
for appraisal of the land at less than its market value, the person to whom the
land is transferred may not be allowed to qualify the land for that special
appraisal in a subsequent tax year and the land may then be appraised at its
full market value.  In addition, the transfer of the land or a subsequent change
in the use of the land may result in the imposition of an additional tax plus
interest as a penalty for the transfer or the change in the use of the
land.  The taxable value of the land and the applicable method of appraisal for
the current tax year is public information and may be obtained from the tax
appraisal district established for the county in which the land is located.
 
5.6  Notice Regarding Title And Legal Counsel
 
As required by the Texas Real Estate License Act, Seller hereby advises
Purchaser that Purchaser should have the abstract covering the Property examined
by an attorney of Purchaser’s own selection, or that Purchaser should be
furnished with or obtain a policy of title insurance.  By signing this
Agreement, Purchaser acknowledges receipt of this notice.  Purchaser and Seller
further acknowledge that they have been given the opportunity to, and are hereby
advised to, consult with an attorney of their choice with regard to this
Agreement, the closing documents to be executed in connection herewith and the
transaction contemplated by this Agreement.
 
6.  
COSTS AND PRORATIONS.

 
6.1  Purchaser's Costs.  Purchaser shall pay the following costs of closing this
transaction:
 
6.1.1  The fees and disbursements of its counsel, inspecting architect and
engineer and any other consultants engaged by Purchaser, if any;
 
6.1.2  Any and all sales or use taxes relating to the transfer of personal
property to Purchaser;
 
6.1.3  The cost of any premium charges to the Title Policy for extended coverage
or special endorsements, including, any additional premium charge(s) for
endorsements and/or deletion(s) of exception items and any cancellation
charge(s) imposed by any title
 
21

--------------------------------------------------------------------------------


 
company in the event a title insurance policy is not issued, unless caused by
willful default of Seller hereunder;
 
6.1.4  Loan Assumption Fees as referred to in Section 3.5;
 
6.1.5  Any and all recording fees for the Deed;
 
6.1.6  One-half of any and all escrow fees;
 
6.1.7  Real Estate Commissions:  At Closing, Purchaser shall pay a commission to
Broker based on an outside separate agreement executed by and between Purchaser
and Broker.
 
6.1.8  Any other expense(s) incurred by Purchaser or its representative(s) in
inspecting or evaluating the Property or closing this transaction.
 
6.2  Seller’s Costs.  Seller shall pay the following costs of closing this
transaction:
 
6.2.1  The fees and disbursements of Seller's counsel;
 
6.2.2  The cost of the premium for the basic Owner Policy of Title Insurance in
the amount of the Purchase Price and in the form promulgated by the Texas
Department of Insurance, but not any premiums for any additional coverage;
 
6.2.3  All recording fees for any release documents related to release for the
documents securing any loans on the Property;
 
6.2.4  One-half of any and all escrow fees; and
 
6.2.5  The cost of the Survey.
 
6.3  Prorations.
 
6.3.1  All normally and customarily proratable items, including, without
limitation, real estate and personal property taxes (“Taxes”), utility expenses,
owner’s association assessments, and rents, and payments under the Contracts
(but only to the extent such Contracts are being assumed by Purchaser at
Closing) shall be prorated as of the Closing Date, Seller being charged and
credited for all of the same up to such date and Purchaser being charged and
credited for all of the same on and after such date.  If the actual amounts to
be prorated are not known as of the Closing Date, the proration
 
22

--------------------------------------------------------------------------------


 
shall be made on the basis of the best information then available, and
thereafter, when actual figures are received, a cash settlement will be made
between Seller and Purchaser.  Seller shall be obligated to pay any and all
taxes and assessments that arise as a result of change in land usage or
ownership, including without limitation all "rollback" or other additional
taxes.
 
6.3.2  All deposits held by the providers of utility services to the Property
shall, at Seller’s option, be refunded to the Seller by the appropriate utility
providers, or be reimbursed to Seller by Purchaser at the Closing.  Purchaser
shall be solely responsible to make arrangements for the continuation of utility
services to the Property, including without limitation, the obligation to post
new utility deposits in the event Seller elects to obtain a refund of Seller’s
existing deposits from the providers of utility services.
 
6.3.3  No proration shall be made in relation to delinquent rents existing as of
the Closing Date ("Seller's Rents").  Purchaser shall use commercially
reasonable efforts to collect the Seller's Rents; however, Purchaser shall not
be required to file a law suit to collect such amounts.  All sums collected by
Purchaser under any of the Leases will be first applied to rents and other
amounts accruing under the Leases from and after the Closing Date that are then
due and owing, and second to the Seller's Rents.  If Purchaser collects any
Seller's Rents, Purchaser will promptly tender to Seller such Seller's
Rents.  Purchaser's obligation to use commercially reasonable efforts to collect
the Seller's Rents (as limited hereunder) and Purchaser's obligation to pay any
collected Seller's Rents to Seller shall survive the Closing.  Seller shall have
no right after Closing to take any action at law or in equity against a
delinquent tenant to recover any Seller Rents.  In the event any Lease provides
for payment of percentage rental or provides for reimbursement to landlord for
real estate taxes or other expenses relating to the Property, Purchaser agrees
to bill the tenant under such Lease for such percentage rental, taxes or other
expenses in accordance with the terms of the Lease and, upon payment of such
amount by the tenant, to promptly pay to Seller that portion allocable to the
period prior to the Closing Date.  In addition, Seller shall certify to
Purchaser as to the exact amount of any payments which have been made by any
tenants under the Leases with respect to common area maintenance, Taxes, utility
and insurance expenses or estimated expenses prior to Closing.  If any tenant
under any Lease is entitled to any refund of any portion of expenses or
estimated expenses collected on or before the Closing Date, Seller will tender
to Purchaser at Closing the full amount of such refund or anticipated
refund.  Further, if any such refund is determined to be owing after Closing,
Seller will pay the full amount
 
23

--------------------------------------------------------------------------------


 
thereof upon demand.
 
6.3.4  All security deposits actually paid by tenants under the terms of the
Leases shall be delivered to Purchaser at the Closing, and Purchaser will assume
all liabilities and obligations of Seller in connection with such security
deposits.  Seller and Purchaser agrees to cooperate to ensure that fully
executed Tenant Letters are sent to all of the tenants at the Property within
ten (10) days of the Closing.
 
6.3.5  All (i)  unpaid tenant finishout or construction allowances or
reimbursement obligations, if any, under the Leases in effect at Closing
(“Unpaid Tenant Improvements Allowances”) and (ii)  unpaid leasing commissions,
if any, for Leases in effect at Closing (“Unpaid Leasing Commissions”), will be
paid by Seller to Purchaser at the Closing by the TILC Credit against the
Purchase Price, and Purchaser will assume all liabilities and obligations of
Seller in connection with the payment of the Unpaid Tenant Improvements
Allowances and the Unpaid Leasing Commissions so credited.
 
6.3.6  All amounts of Seller on deposit in the TIAA Escrows with or on behalf of
TIAA will be paid by Purchaser to Seller at Closing and Purchaser, as the new
borrower under the TIAA Loan, will have all right, title and interest in and to
such deposits in the TIAA Escrows.
 
6.3.7  The provisions of this Section 6.3 shall survive the Closing.
 
6.4  In General.  Any other costs or charges of closing this transaction not
specifically mentioned in this Agreement shall be paid and adjusted in
accordance with local custom in Travis County, Texas.
 
6.5  Purpose and Intent.  Except as expressly provided herein, the purpose and
intent as to the provisions of prorations and apportionments set forth in this
Section 6 and elsewhere in this Agreement is that Seller shall bear all expenses
of ownership and operation of the Property and shall receive all income
therefrom accruing through midnight at the end of the day preceding the Closing
Date and Purchaser shall bear all such expenses and receive all such income
accruing thereafter.
 
7.  
DAMAGE, DESTRUCTION OR CONDEMNATION.

 
7.1  Material Event.  If, prior to Closing, (i) the Land and/or Improvements are
damaged by a casualty or taken by condemnation or power of eminent domain and
the value of
 
24

--------------------------------------------------------------------------------


 
the property taken or cost of repair, as applicable, exceeds $1,000,000.00 (as
determined by Seller and its contractors in consultation with Purchaser), or
(ii)  the Improvements are damaged by an uninsured casualty for which Seller has
elected (at Seller’s sole option) not to repair or provide to Purchaser at
Closing a credit for the amount of the damage, or (iii) there is, in Purchaser's
reasonable judgment, a written threat from an applicable governmental authority
with the power of eminent domain that all or a material part (meaning that such
taking will materially and adversely affect the operation of the shopping center
on the Property) of the Property will be taken by condemnation or power of
eminent domain (a "Material Event"), Purchaser may elect to terminate this
Agreement by giving written notice of its election to Seller within five (5)
business days after receiving written notice of such damage, taking or written
threat of condemnation.  If Purchaser does not give such written notice within
such five (5) business day period, this transaction shall be consummated on the
date and at the Purchase Price provided for in Section 2, and Seller will assign
to Purchaser the physical damage proceeds of any insurance policy(ies) payable
to Seller, or Seller’s portion of any condemnation award, in both cases, up to
the amount of the Purchase Price, and, if an insured casualty, pay to Purchaser
the amount of any deductible but not to exceed the amount of the loss.
 
7.2  Immaterial Event.  If, prior to Closing, the Property is subject to a
casualty or a condemnation event that is not a Material Event, Purchaser shall
close this transaction on the date and at the Purchase Price agreed upon in
Section 2, and Seller will assign to Purchaser the physical damage proceeds of
any insurance policies payable to Seller, or Seller’s rights to any portion of
any condemnation award, in both cases, up to the amount of the Purchase Price.
 
7.3  Termination and Return of Deposit.  If Purchaser elects to exercise an
option to terminate this Agreement pursuant to this Section 7, Seller shall
promptly direct the Title Company to immediately return the Deposit to
Purchaser, and neither party shall have any further rights or obligations
hereunder liability hereunder except for those that expressly survive
termination of this Agreement.
 
8.  
NOTICES.

 
Any notice required or permitted to be given hereunder shall be deemed to be
given when (1) hand delivered or (2) the date of receipt (or refusal) of
delivery if delivery is by FedEx, or similar overnight express service (which
maintains a record of receipt or refusal of delivery), or by facsimile (only as
provided below) in either case addressed to the parties at their respective
addresses referenced below:
 
25

--------------------------------------------------------------------------------




If to Purchaser:                                                     Christopher
Investment Company, Inc.
351 North Squirrel Road, #1
Auburn Hills, Michigan  48326
Attention:           Fred But
Phone:                 (248) 852-5288
Fax:                      (248) 852-6531


With a copy to:                                                    Daniel P.
Myrick, Esq.
351 North Squirrel Road, #1
Auburn Hills, Michigan 48326
Attention:          Daniel P. Myrick, Esq.
Phone:                 (248) 852-5288
Fax:                      (248) 852-6531


With a copy to:                                                    David Howard,
Esq.
16000 North Dallas Parkway
Suite 225
Dallas, Texas 75248
Phone:                 (214) 239-3684
Fax:                      (214) 242-2130


If to Seller:
Stratus Properties, Inc.

98 San Jacinto
Suite 220
Austin, Texas  78701
Attention:  William H. Armstrong, III
Phone:                 (512) 478-5788
Fax:                      (512) 478-6356


With a copy to:                                                    Armbrust &
Brown, L.L.P.
100 Congress Avenue, Suite 1300
Austin, Texas  78701
Attention:  Ken Jones,Esq.
Phone:                 (512) 435-2300
Fax:                      (512) 435-2360


26

--------------------------------------------------------------------------------




or in each case to such other address as either party may from time to time
designate by giving notice in writing to the other party.  Except for facsimile
notices between 9:00 a.m. and 5:00 p.m. Detroit, Michigan time on a business day
that are immediately followed up by an overnight courier delivery, telephone and
facsimile numbers are for informational purposes only.  Effective notice will be
deemed given only as provided above.
 
9.  
CLOSING AND ESCROW.

 
9.1  Escrow Instructions.  Upon execution of this Agreement, the parties shall
deliver an executed counterpart of this Agreement to the Title Company to serve
as the instructions to the Title Company as the escrow holder for consummation
of the transaction contemplated herein.  Seller and Purchaser agree to execute
such additional and supplementary escrow instructions as may be appropriate to
enable the Title Company to comply with the terms of this Agreement; provided,
however that in the event of any conflict between the provisions of this
Agreement and any supplementary escrow instructions, the terms of the Agreement
shall prevail.
 
9.2  Seller’s Deliveries.  Seller shall deliver either at the Closing or by
making available at the Property, as appropriate, the following original
documents, each executed and, if required, acknowledged:
 
9.2.1  Special Warranty Deed to the Property in the form attached hereto as
Exhibit 9.2.1, subject to Permitted Encumbrances and other matters subsequently
approved by Purchaser or Purchaser's counsel.
 
9.2.2  A Bill of Sale in the form attached hereto as Exhibit 9.2.2 conveying the
Personal Property.
 
9.2.3  (i) The Leases described in Section 1.1.6 which are still in effect as of
Closing and any new Leases or Lease Modifications entered into pursuant to
Section 4.4; (ii) a recertification and current Schedule of Leases and a listing
of any tenant security deposits and prepaid rents held by Seller with respect to
the Property; and (iii) an assignment of such leases, deposits, and prepaid
rents by way of an Assignment and Assumption of Leases agreement in the form
attached hereto as Exhibit 9.2.3.
 
9.2.4  (i) Copies of all Contracts relating to the Property which Purchaser has
elected to assume or which are not terminable by Seller on or before the Closing
Date;
 
27

--------------------------------------------------------------------------------


 
and (ii) an assignment of such Contracts to Purchaser by way of an Assignment
and Assumption of Contracts Agreement, in the form attached hereto as Exhibit
9.2.4.
 
9.2.5  As available, all books and records at the Property held by or for the
account of Seller, including, without limitation, plans and specifications and
copies of all Permits and Warranties, to the extent in Seller's possession.
 
9.2.6  An affidavit pursuant to the Foreign Investment in Real Property Tax Act
in the form attached hereto as Exhibit 9.2.6.
 
9.2.7  Tenant Estoppel Certificates as required by Section 3.9 to the extent not
already provided to Purchaser.
 
9.2.8  A recertification of the Seller’s representations and warranties as
indicated in Section 5.1.
 
9.2.9  A letter notifying tenants of the conveyance of the Property in the form
attached hereto as Exhibit 9.2.9 (the “Tenant Letters”).
 
9.2.10  A certificate as to parties in possession and debts and liens in a form
reasonably required by the Title Company and acceptable to Seller.
 
9.2.11  An assignment without warranty of all Permits, Warranties and the name
"Escarpment Village."
 
9.2.12  An assignment and assumption of the TIAA Loan reasonably acceptable to
Purchaser, Seller and Mortgagee and otherwise in compliance with the terms and
provisions hereof.
 
9.2.13  The notices described in Section 9.6.
 
9.2.14      An assignment of all Settlements in form reasonably acceptable to
both parties.


9.2.15       Such other documents as are reasonably required by the Title
Company to consummate Closing.


9.3  Purchaser's Deliveries.  At the Closing, Purchaser shall (i) pay Seller the
Closing Funded Purchase Price and the amounts in the TIAA Escrows; (ii) execute
the agreements referred
 
28

--------------------------------------------------------------------------------


 
to in Sections 9.2.1, 9.2.2, 9.2.3(iii), 9.2.4(ii), 9.2.9, 9.2.11, 9.2.12 and
9.2.14; (iii) execute all documents and instruments and deliver such
certificates as are necessary to consummate Purchaser’s assumption of the TIAA
Loan, and (iv) such other documents as are reasonably required by the Title
Company to consummate Closing
 
9.4  Possession.  Purchaser shall be entitled to possession of the Property upon
conclusion of the Closing, subject only to Permitted Encumbrances and the rights
of tenants in possession under Leases as permitted in this Agreement.
 
9.5  Insurance.  Seller shall terminate its policies of insurance as of noon on
the Closing Date, and Purchaser shall be responsible for obtaining its own
insurance thereafter.
 
9.6  Notice Letters.  Seller shall provide to Purchaser copies of form letters
to contractors and utility companies serving the Property, advising them of the
sale of the Property to Purchaser and directing to Purchaser all bills for the
services provided to the Property on and after the Closing Date.
 
9.7  Closing Documents.  For closing documents required to be furnished by
Seller and Purchaser pursuant hereto that are not attached as exhibits, such
documents shall be in form substantially similar to documents attached as
exhibits hereto, if applicable; otherwise, in form, execution and substance
reasonably satisfactory to the parties and their respective counsel; provided,
however, that the provisions of this Section 9.7 shall not be construed to
permit any party to impose any obligations, costs or risks on the other party
that are not otherwise provided for under this Agreement.
 
10.  
DEFAULT; FAILURE OF CONDITION.

 
10.1  Purchaser Default.  If Purchaser shall become in breach of or default
under this Agreement and the breach or default continues beyond the expiration
of the cure period set forth in Section 10.4, if any, the Deposit shall be
retained by Seller as liquidated damages as Seller's sole and exclusive remedy,
and both parties shall be relieved of and released from any further liability
hereunder except for obligations that expressly survive termination of this
Agreement.
 
The foregoing notwithstanding, however, the recovery or retention of the Deposit
by Seller will not limit Seller’s right to exercise other remedies available at
law or equity should it become necessary to sue to enforce Purchaser’s
obligations that survive termination and/or to recovery damages due to
Purchaser’s breach of those obligations.
 
29

--------------------------------------------------------------------------------




10.2  Seller Default.  If Seller shall refuse or fail to convey the Property as
herein provided for any reason other than (a) a default by Purchaser and the
expiration of the cure period, if any, provided under Section 10.4 hereof,
(b) the existence of a Pending Default (as defined in and contemplated by
Section 10.4), or (c) any other provision of this Agreement which permits Seller
to terminate this Agreement or otherwise relieves Seller of the obligation to
convey the Property, Purchaser shall be entitled, as its sole and exclusive
remedy, to either (i) terminate the Agreement and recover the Deposit and all
out of pocket costs and expenses incurred by Purchaser in connection with this
Agreement including those for Purchaser’s due diligence and inspection
activities in reviewing the Property up to an amount not to exceed $75,000.00;
(ii) specifically enforce Seller's obligations to convey the Property by filing
suit within forty-five (45) days after the latter of (x) the expiration of any
cure period applicable to Seller's Default, or (y) the Closing Date.
 
10.3  Failure of Condition.  If, prior to Closing, Seller discloses to Purchaser
or Purchaser discovers that (i) title to the Property is subject to material
defects, limitations or encumbrances other than Permitted Encumbrances; or
(ii) any representation or warranty of Seller contained in this Agreement is or,
as of the Closing Date, will be untrue in any material respect, then Purchaser
shall have the option, as its sole and exclusive remedy, of either (1)
terminating this Agreement and Seller shall promptly direct the Title Company to
return the Deposit to Purchaser, provided that Purchaser shall not be in default
hereunder, and neither party shall have any liability to the other except for
those obligations that expressly survive termination of this Agreement; or (2)
promptly giving Seller written notice of its objection thereto at which point
Seller will have thirty (30) days to cure.  If Purchaser fails to waive any such
objection by written notice to Seller within ten (10) days after notice from
Seller that Seller will not cure the objection, this Agreement will terminate
automatically and Seller shall promptly direct the Title Company to return the
Deposit to Purchaser, provided that Purchaser shall not be in default hereunder,
and neither party shall have any liability to the other except for those
obligations that expressly survive the termination of this Agreement.
 
10.4  Breach.  Should either party be in breach of or default under or otherwise
fail to comply with any of the terms of this Agreement, except as otherwise
provided in this Agreement, the complying party shall have the option to cancel
this Agreement upon ten (10) days written notice to the other party of the
alleged breach, default or failure and the failure by such other party to cure
such breach, default or failure within such ten (10) day period.  The non
defaulting party shall promptly notify the defaulting party in writing of any
such alleged breach, default or failure upon obtaining knowledge thereof.  The
Closing Date shall be extended to the extent necessary to
 
30

--------------------------------------------------------------------------------


 
afford the defaulting party the full ten day period within which to cure such
breach, default or failure; provided, however, that the failure or refusal by a
party to perform on the scheduled Closing Date (except in respect of a Pending
Default by the other party) shall be deemed to be an immediate default without
the necessity of notice; and provided further, that if the Closing Date shall
have been once extended as a result of default by a party, such party shall be
not be entitled to any further notice or cure rights with respect to that or any
other default.  For purposes of this Section 10.4, a "Pending Default" shall be
a default for which (i) written notice was given by the non defaulting party,
and (ii) the cure period extends beyond the scheduled Closing Date.
 
11.  
MISCELLANEOUS.

 
11.1  Entire Agreement.  This Agreement, together with the Exhibits attached
hereto, all of which are incorporated by reference, is the entire agreement
between the parties with respect to the subject matter hereof, and no
alteration, modification or interpretation hereof shall be binding unless in
writing and signed by both parties.
 
11.2  Severability.  If any provision of this Agreement or application to any
party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.
 
11.3  Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
 
11.4  Assignability.  Except for an assignment (a “Permitted Assignment”) to an
entity (a) in which Purchaser or an affiliate of Purchaser is a president,
manager or general partner, or (b) which is owned and controlled by Greg
Christopher, the owner of Purchaser, or the wife of Greg Christopher or the
children of Greg Christopher, or (c) which is owned by trusts in which the
grantor or beneficiaries are Greg Christopher, the wife of Greg Christopher or
the children of Greg Christopher (the “Permitted Assignees”), Purchaser may not
assign this Agreement without first obtaining Seller's written consent.  A
Permitted Assignment may include an assignment of the Contract to any one or
more of the Permitted Assignees so that the Property will be vested in undivided
interests of one or more of the Permitted Assignees.  The foregoing
notwithstanding, an assignment is only a Permitted Assignment if it has been
approved by TIAA in writing as part of the Loan Assumption and if such Permitted
Assignee assumes Purchasers obligations hereunder in
 
31

--------------------------------------------------------------------------------


 
writing.  Any assignment in contravention of this provision shall be void.  No
assignment shall release the Purchaser herein named from any obligation or
liability under this Agreement.  Any assignee shall be deemed to have made any
and all representations and warranties made by Purchaser hereunder, as if the
assignee were the original signatory hereto.  If Purchaser requests Seller’s
written consent to any assignment, Purchaser shall (1) notify Seller in writing
of the proposed assignment; (2) provide Seller with the name and address of the
proposed assignee; and (3) provide Seller with a copy of the proposed
assignment.
 
11.5  Successors Bound.  This Agreement shall be binding upon and inure to the
benefit of Purchaser and Seller and their respective successors and permitted
assigns.
 
11.6  No Public Disclosure.  Purchaser shall make no public disclosure of the
terms of this transaction, either before or after Closing, without the prior
written consent of Seller, except that Purchaser may discuss the transaction in
confidence with proposed joint venturers or prospective mortgagees.
 
11.7  Captions.  The captions in this Agreement are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of this Agreement or the scope or content of any of it provisions.
 
11.8  Attorneys' Fees.  Notwithstanding anything to the contrary contained in
Section 10 above, in the event of any litigation arising out of this Agreement,
the prevailing party shall be entitled to reasonable attorneys' fees and costs.
 
11.9  No Partnership.  Nothing contained in this Agreement shall be construed to
create a partnership or joint venture between the parties or their successors in
interest.
 
11.10  Time of Essence.  Subject to the provisions of Section 10.3 and 10.4 of
this Agreement, time is of the essence in this Agreement.
 
11.11  Counterparts.  This Agreement may be executed and delivered in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original and all of which shall constitute one and the same instrument.
 
11.12  Recordation.  Purchaser and Seller agree not to record this Agreement or
any memorandum hereof in the Real Property Records of Travis County, Texas.
 
11.13  Proper Execution.  The submission by Purchasers to Seller of this
Agreement in unsigned form shall be deemed to be a submission solely for
Seller’s consideration and not for
 
32

--------------------------------------------------------------------------------


 
acceptance and execution.  Such submission shall have no binding force and
effect, shall not constitute an option, and shall not confer any rights upon
Seller or impose any obligations upon Purchaser irrespective of any reliance
thereon, change of position or partial performance.  The submission by Purchaser
of this Agreement for execution by Seller and the actual execution and delivery
thereof by Seller to Purchaser shall similarly have no binding force and effect
on Purchaser unless and until Purchaser shall have executed this Agreement and
the Deposit shall have been received by the Title Company and a counterpart
thereof shall have been delivered to Seller.
 
11.14  Tax Protest.  If, as a result of any tax protest or otherwise, any refund
is paid or reduction of any real property or other tax or assessment is made
available relating to the Property with respect to any period for which, under
the terms of this Agreement, Seller is responsible, Seller shall be entitled to
receive or retain such refund or the benefit of such reduction, less the
equitable prorated costs of collection, and Purchaser shall be entitled to keep
and retain the balance thereof.
 
11.15  Survival and Limitation of Representations and Warranties.  The
representations and warranties set forth in this Agreement are made as of the
date of this Agreement and are remade as of the Closing Date and Section 5.1
shall survive the Closing but written notification of any claim arising
therefrom must be received by Seller within one (1) year of the Closing Date or
six (6) months after Purchaser discovers or should have discovered such claim,
or such claim shall be forever barred and Seller shall have no liability with
respect thereto; provided, that in no event will such representation or
warranties survive for longer than two (2) years after the Closing Date.  Seller
shall have no liability to Purchaser for matters disclosed by Seller or
discovered by Purchaser prior to Closing.  For matters disclosed or discovered
prior to Closing, Purchaser's sole rights and remedies shall be as set forth in
Section 10.3.
 
11.16  Time to Execute and Deliver.  This Agreement shall be void if one fully
executed original is not received by Purchaser on or before 1:00 p.m. Detroit,
Michigan time on June 29, 2007.
 
11.17  Calculation of Time Periods.  Unless otherwise specified, in computing
any period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included at, unless such last day is a
Saturday, Sunday or legal holiday for national banks in the location where the
Property is located, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday, or legal holiday (such day, a
"business day").  The last
 
33

--------------------------------------------------------------------------------


 
day of any period of time described herein shall be deemed to end at 5:00 p.m.
Detroit, Michigan time.
 
11.18  Section 1031 Exchange.  Either party may consummate the purchase or sale
(as applicable) of the Property as part of a so-called like kind exchange (an
"Exchange") pursuant to § 1031 of the Code, provided that:  (a) the Closing
shall not be delayed or affected by reason of the Exchange nor shall the
consummation or accomplishment of an Exchange be a condition precedent or
condition subsequent to the exchanging party's obligations under this Agreement,
(b) the exchanging party shall effect its Exchange through an assignment of this
Agreement, or its rights under this Agreement, to a qualified intermediary,
(c) neither party shall be required to take an assignment of the purchase
agreement for the relinquished or replacement property or be required to acquire
or hold title to any real property for purposes of consummating an Exchange
desired by the other party; and (d) the exchanging party shall pay any
additional costs that would not otherwise have been incurred by the
non-exchanging party had the exchanging party not consummated the transaction
through an Exchange.  Neither party shall by this Agreement or acquiescence to
an Exchange desired by the other party have its rights under this Agreement
affected or diminished in any  manner or be responsible for compliance with or
be deemed to have warranted to the exchanging party that its Exchange in fact
complies with § 1031 of the Code.
 
11.19  Limitation of Liability.  Seller acknowledges that notwithstanding
anything to the contrary contained in this Agreement, no director, officer,
employee, shareholder, member, manager, partner or agent of Purchaser nor any of
the directors, officers, employees, shareholders, members, managers, partners or
agents of any of the directors, officers, employees, shareholders, members,
managers, partners or agents of Purchaser nor any other person, partnership,
corporation or trust, as principal of Purchaser, whether disclosed or
undisclosed (collectively, the "Purchaser Exculpated Parties") shall have any
personal obligation or liability under this Agreement, and Seller shall not seek
to assert any claim or enforce any of its rights under this Agreement against
any Purchaser Exculpated Party.  Purchaser acknowledges that notwithstanding
anything to the contrary contained in this Agreement, no director, officer,
employee, shareholder, member, manager, partner or agent of Seller nor any of
the directors, officers, employees, shareholders, members, managers, partners or
agents of any of the directors, officers, employees, shareholders, members,
managers, partners or agents of Seller nor any other person, partnership,
corporation or trust, as principal of Seller, whether disclosed or undisclosed
(collectively, the "Seller Exculpated Parties") shall have any personal
obligation or liability under this Agreement, and Purchaser shall not seek to
assert any claim or enforce any of its rights under this Agreement against any
Seller Exculpated Party.
 
34

--------------------------------------------------------------------------------


 
11.20  Effective Date.  The date a copy of this Agreement, executed by both
Seller and Purchaser, is receipted by the Title Company shall be deemed to be
the Effective Date.
 
35

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Purchaser and Seller have executed this Agreement on the
date set forth below, effective as of the date set forth above.
 
 
SELLER:



ESCARPMENT VILLAGE, L.P., a Texas Limited Partnership


By:    ESCARPMENT VILLAGE MANAGEMENT, L.L.C.,
a Texas limited liability company, its General Partner


By:    CIRCLE C LAND, L.P., a Texas limited partnership,
Manager


By:    CIRCLE C GP, L.L.C., a Delaware limited
liability company, General Partner


By:    STRATUS PROPERTIES INC., a Delaware
corporation, Sole Member


By:_______________________                                                          
Name:_____________________                                                          
Its:_______________________                                                          




Date of Execution: ______________________
 
36

--------------------------------------------------------------------------------




PURCHASER:


CHRISTOPHER INVESTMENT COMPANY, INC.,
a Michigan corporation


By: ____________________________________
Name: __________________________________
Title: ___________________________________


Date of Execution: _________________________

     

37

--------------------------------------------------------------------------------




WAIVER OF DECEPTIVE TRADE PRACTICES ACT
 
TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, PURCHASER HEREBY WAIVES ALL OF THE
PROVISIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT (THE
TEXAS BUSINESS AND COMMERCE CODE; SECTION 17.41, ET SEQ.), SAVE AND EXCEPT THE
PROVISIONS OF SECTION 17.555 OF THE TEXAS BUSINESS AND COMMERCE CODE.  PURCHASER
WARRANTS AND REPRESENTS TO SELLER THAT (A) PURCHASER IS NOT IN A SIGNIFICANTLY
DISPARATE BARGAINING POSITION AS TO ANY PROVISION OF THIS AGREEMENT OR AS TO ANY
MANNER CONTAINED HEREIN, (B) PURCHASER IS A SOPHISTICATED ENTITY AND
(C) PURCHASER IS REPRESENTED BY LEGAL COUNSEL OF PURCHASER’S OWN CHOOSING IN
SEEKING, ACQUIRING, AND PURCHASING THE PROPERTY AND IN NEGOTIATING THE TERMS OF
THIS AGREEMENT.  FURTHER, THE CONSIDERATION FOR THE PURCHASE OF THE PROPERTY IS
IN EXCESS OF FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00).  THIS
WAIVER IS MADE KNOWINGLY.
 
PURCHASER:
CHRISTOPHER INVESTMENT COMPANY,
INC., a Michigan corporation



By: _______________________________                                                                       
Printed Name: _______________________                    
Title: ______________________________    


 
Date: __________________________       
 


38

--------------------------------------------------------------------------------


 
APPROVED BY COUNSEL                                            
_________________________________                                                          
FOR
PURCHASER:                                                           _________________________________


 
By:
_____________________________                                                                           
Printed Name: _____________________
Title: ____________________________
 
Date: _____________________


 

      

39

--------------------------------------------------------------------------------





TITLE COMPANY RECEIPT
 
Heritage Title Insurance Company of Austin, Inc. acknowledges receipt of this
Agreement, executed by both Seller and Purchaser this _____ day of
_________________, 2007, and by execution hereof the Title Company hereby
covenants and agrees to be bound by the terms of this Agreement.
 


HERITAGE TITLE INSURANCE COMPANY OF
AUSTIN, INC.




By: ________________________________                                                                          
Printed Name: ________________________                  
Title: _______________________________  


 
The Title Company acknowledges receipt of the Deposit in the amount of
$_________________ on this _________ day of __________, 2007.
 
HERITAGE TITLE INSURANCE COMPANY






By: _______________________________
Name: _____________________________      
Title: ______________________________





40

--------------------------------------------------------------------------------

